Dunbar, J.
This case involves the validity of ch. 95, Laws 1893, and is governed by the case of Frederick v. Seattle, 13 Wash. 428.
The last contention of the appellant that, in any event, no assessment can he made against certain lots included in the case is not well taken, for, whatever the law maybe in that respect, the parties who bought this land are not before the court asking for any redress, consequently this question is not raised in this case. In accordance with the rule announced in Frederick v. Seattle, supra, the judgment will be affirmed.
Hoyt, O. J., and Anders and Gordon, JJ., concur.